Citation Nr: 0006589	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  96-02 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1986 to 
September 1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
This case was remanded by the Board in November 1998 for 
further development; it was returned to the Board in November 
1999.

As an initial matter, the record reflects that the Board, in 
its November 1998 remand, construed a January 1996 statement 
by the veteran's former representative to constitute a Notice 
of Disagreement with a November 1995 rating decision which 
denied the veteran's claim for entitlement to a total rating 
based on unemployability due to service-connected 
disabilities.  Although the Board, in its remand, referred 
this matter to the RO for appropriate action, there is no 
indication that the RO has complied.  This matter is 
therefore again referred to the RO for appropriate action.


REMAND

Briefly, the veteran contends that service connection is 
warranted for neck disability, and that he is entitled to a 
permanent and total disability rating for pension purposes.  
In its November 1998 remand, the Board noted that the 
veteran's August 1993 and April 1995 VA examinations, among 
other things, failed to address the etiology of the veteran's 
neck complaints, and that both examinations were conducted by 
physician's assistants.  The Board also noted that the RO had 
not considered the veteran's bilateral carotid stenosis, 
demonstrated at his April 1995 VA examination, in relation to 
his claim for entitlement to a permanent and total disability 
rating for pension purposes.  The Board requested that the RO 
schedule the veteran for VA general medical and orthopedic 
examinations by physicians with appropriate expertise to 
determine the extent and etiology of any neck disability, and 
the current nature and severity of all chronic disorders.  

The record reflects that the veteran was thereafter afforded 
a VA orthopedic examination in June 1999, at which time he 
reported involvement in a motor vehicle accident (MVA) in 
service, several months following which he began to 
experience neck pain.  After evaluating the veteran, the 
examiner stated that he suspected that the veteran sustained 
a cervical strain in service from the MVA, which may have 
caused some scar tissue to form in the muscles and ligaments, 
possibly accounting for the veteran's neck pain.  The 
physician noted that the veteran exhibited no objective 
findings on examination consistent with any particular 
diagnosis, other than perhaps chronic cervical strain; the 
examiner did not further elaborate.

Under the circumstances, as it is uncertain from the June 
1999 orthopedic examination report whether the veteran has a 
current neck disorder, and as the June 1999 examiner did not, 
in any event, address the etiology of any cervical strain 
present, the Board concludes that another VA examination of 
the veteran is warranted.
 
The record reflects that the veteran was also afforded a VA 
general medical examination in June 1999, at which time, in 
addition to orthopedic complaints, the veteran reported a 
history of hepatitis.  The record reflects that the examiner 
ordered liver function tests and a hepatitis profile for the 
veteran, and that the veteran was thereafter diagnosed with a 
history of hepatitis C; the examiner noted that the veteran 
was antibody positive for that disorder.  The Board notes 
that, contrary to the instructions in the November 1998 
remand, the examination was conducted by a nurse practitioner 
rather than by a physician.  Moreover, there is no indication 
that the RO has considered the veteran's history of 
hepatitis, or his bilateral carotid stenosis, in relation to 
his claim for entitlement to a permanent and total disability 
rating for pension purposes.

The Board lastly notes that the veteran reported at his 
August 1993 and April 1995 VA examinations that he was 
unemployed.  At his June 1999 VA examination, however, he 
reported that he was currently employed on a full-time basis 
as a laborer for a concrete factory.  Updated information 
concerning the veteran's education and industrial background 
is needed.

In light of the above, the Board concludes that further 
development is warranted prior to adjudication of the instant 
appeal.  Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the 
veteran with and request him to 
complete and return VA Form 21-526 
in order to obtain current 
information concerning his education 
and industrial background.  The RO 
should also request that the veteran 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers who may 
possess additional records pertinent 
to his claims.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.

2.  Thereafter, the veteran should 
be afforded VA general medical, 
orthopedic and psychiatric 
examinations by physicians with 
appropriate expertise to determine 
the extent and etiology of any neck 
disability and the current nature 
and severity of all chronic 
disorders.  All necessary tests and 
studies, including any other special 
examinations deemed warranted, 
should be conducted, and all 
findings should be reported in 
detail.  With respect to any neck 
disability identified, the 
orthopedic examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that such disability is 
etiologically related to service.  
With respect to any orthopedic 
disabilities identified, the 
orthopedic examiner should be 
requested to identify any objective 
evidence of pain or functional loss 
due to pain.  The specific 
functional impairment due to pain 
should be identified, and the 
examiner should be requested to 
assess the extent of any pain.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should also be 
described.  Each of the examiners 
should comment on the impact of the 
veteran's disabilities on his 
ability to obtain and maintain 
substantially gainful employment.  
The complete rationale for all 
opinions expressed should also be 
provided.  The claims file, 
including a copy of this REMAND, 
must be made available to the 
examiners for review.  The 
examination reports are to reflect 
whether a review of the claims 
folder was made.  The examination 
reports must be typed. 

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
requested examinations and opinions, 
have been conducted and completed in 
full.  Then, the RO should undertake 
any other indicated development.

4.  Thereafter, the RO should 
readjudicate the claims for service 
connection for neck disability and 
for a permanent and total disability 
rating for pension purposes.

In readjudicating the claim for a 
permanent and total disability 
rating for pension purposes, current 
ratings should be assigned for each 
of the veteran's disabilities under 
the Rating Schedule.  Roberts v. 
Derwinski, 2 Vet. App. 387 (1992).  
The RO should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain 
on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The evaluations assigned for the 
veteran's disabilities which can be 
considered for pension purposes 
should be combined under the 
combined ratings table of the Rating 
Schedule.  38 C.F.R. § 4.25 (1999).  
The RO should then consider whether 
the veteran is unemployable under 
what the Court has referred to as 
the "average person" test provided 
under 38 U.S.C.A. § 1502(a)(1) (West 
1991) and 38 C.F.R. § 4.15 (1999).  
Talley v. Derwinski, 2 Vet. App. 282 
(1992).

If the claim for a permanent and 
total disability rating for pension 
purposes remains denied, the RO 
should consider whether both the 
percentage requirements under 38 
C.F.R. § 4.16 (1999) and the 
permanency requirement under 38 
C.F.R.      § 4.17 (1999) are met, 
and if so, whether the veteran is 
unemployable as a result of what the 
Court has referred to as "lifetime" 
disabilities.  Brown v. Derwinski, 2 
Vet. App. 444 (1992).  

If it is determined that the veteran 
does not meet the percentage 
requirements under 38 C.F.R.      § 
4.16, the RO should again consider 
whether the veteran nevertheless 
meets the criteria for a 
determination of "unemployability" 
under 38 C.F.R. § 3.321(b)(2) 
(1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, and the veteran and his representative 
should be provided an opportunity to respond.  The 
Supplemental Statement of the Case should contain an 
explanation of the RO's latest deliberations under all of the 
foregoing criteria of the "average person" and 
"unemployability" standards.  The Supplemental Statement of 
the Case should contain the criteria of the Rating Schedule 
under which each of the veteran's ratable disabilities has 
been evaluated, if not previously provided.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


